argument at the hearing and submitted the matter on the briefs. The
                district court noted the "unusually thorough canvass" conducted by the
                hearing master at Chorzempa's arraignment, where he was properly
                advised and indicated that he understood his eligibility for probation and
                the district court's sentencing discretion. The district court also noted that
                Chorzempa was properly advised by the plea agreement memorandum.
                We conclude that Chorzempa failed to satisfy his burden and prove that
                his plea was invalid, see Molina v. State, 120 Nev. 185, 190, 87 P.3d 533,
                537 (2004), and the district court did not abuse its discretion by denying
                his motion, Johnson v. State, 123 Nev. 139, 144, 159 P.3d 1096, 1098
                (2007) ("This court will not reverse a district court's determination
                concerning the validity of a plea absent a clear abuse of discretion.").
                Accordingly, we
                              ORDER the judgment of conviction AFFIRMED. 2




                                         Gibbons




                      2 The fast track statement and reply fail to comply with NRAP
                3C(h)(1) and NRAP 32(a)(4) because they do not contain 1-inch margins on
                all four sides and the footnote in the fast track statement is not "in the
                same size and typeface as the body of the brief," NRAP 32(a)(5). The fast
                track response does not comply with NRAP 3C(h)(1) and NRAP 32(a)(4)
                because the text is not double-spaced. Counsel for the parties are
                cautioned that the failure to comply with the briefing requirements in the
                future may result in the imposition of sanctions. See NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                cc: Hon. Jerome T. Tao, District Judge
                     Herbert Sachs
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A